Daniel, Judge.
There can be no exception to the charge of the Judge. A feme covert may become an agent even for her husband. Co. Litt. 52 a. Prestwick v. Marshall. 7 Bingh. 575. 1 Esp. Rep. 142. 2 Esp. Rep. 511. Such appointment as agent, may be inferred from the acts and conduct of the supposed principal respecting her. When the agency is to be inferred from the conduct of the principal, that conduct furnishes (he only evidence of its extent, as well as of its existence; and in solving all questions on this subject, the general rule is, that the extent of the agent’s authority is (as between his principal and third persons) to be measured by the extent of the usual employment of that person. Pickering v. Busk, 15 East 38. Whithead v. Tucket, 15 East 400. Townsend v. Ingles. Holt 278. 3 Esp. 60. 4 Camp. 88. 2. Stark. Rep. 368. Smith’s Mer. Law, 57. Secondly, the defendant was liable for the injury done to the property of the plaintiff by the negligence, carelessness or unskilfulness of his servants in their *182performance of his business. The wife in the eye of the law is his servant; and the husband would be equally liable to persons for her negligent and careless acts in doing his business, as he would be for the acts of any other of his servants. The judgment must be affirmed.
Per Curiam. Judgment affirmed.